DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0028853 A1 to Wu et al. (hereafter refers as Wu) in view of US 2021/0028848 A1 to Tsai et al. (hereafter refers as Tsai).
Regarding claims 1 and 6, Wu teaches a method performed by a terminal in a wireless communication system (a UE for performing a method, Fig. 1) and a terminal in a wireless communication system (the UE in a wireless communication system, Fig. 1, 3 and paragraph [63]), the terminal comprising: 
a transceiver (transceiver/RF unit, paragraphs [63, 67]) configured to transmit and receive a signal (transceiver/RF unit for transmit and receive signals, paragraphs [63, 67]); and 
a processor (a processor for performing the method, paragraphs [63, 65, 77, 81]) configured to: 
	receive, from a base station (the UE/terminal 30 with the processor, receives configuration information, paragraphs [26-27], from a base station/network device, paragraphs [31, 45, 51-53, 92, 100]), configuration information on a reference signal for identifying beam failure recovery (BFR) (a configuration information on a reference signal for identifying beam failure recovery (BFR), paragraphs [27, 32]), and
determine that the BFR for a serving cell associated with the base station is triggered based on the configuration information (the UE/terminal 30 with the processor, determines that the beam failure recovery (BFR) for a serving cell/SCell is triggered, based on the configuration information, i.e. based on measurement of reference signal specified by the configuration information, paragraphs [27, 42]).
However, Wu does not explicitly teach the BFR “is not cancelled”, “identify whether an uplink shared channel (UL-SCH) resource is available for a new transmission and the UL-SCH resource is able to accommodate a medium access control (MAC) control element (CE) associated with the BFR”, and “trigger a scheduling request (SR) for the BFR for the serving cell, in case that the UL-SCH resource is available for the new transmission and the UL- SCH resource is not able to accommodate the MAC CE associated with the BFR”.
Tsai teaches a method (a method for beam failure recovery performed by a user equipment (UE), abstract, paragraphs [215-216] and Fig. 3, provisional 62/877,257, pages 5-6, 11-12) and a terminal in a wireless communication system (the UE in a wireless communication system, paragraphs [215-216] and Fig. 3, provisional 62/877,257, hereafter refers as provisional, pages 5-6, 11-12), the terminal comprising: 
a transceiver configured to transmit and receive a signal (the UE comprises a transceiver configured to transmit and receive a signal, Fig. 6, element 606 and paragraph [274], provisional, page 25 and Fig. A3); and 
a processor (the UE further comprises a processor configured to perform the functions/method, Fig. 6 and paragraph [274], provisional, page 25 and Fig. A3) configured to: 
receive configuration information on a reference signal for identifying beam failure recovery (BFR) (the UE with the processor and transceiver, receives a configuration information, i.e. BFD RS configuration, on a reference signal for identifying a beam failure recovery, paragraphs [46, 215, 217] and Fig. 3, step 302, provisional, page 5, 7), 
determine that the BFR for a serving cell associated with the base station is triggered based on the configuration information and is not cancelled (the UE with the processor and transceiver, determines that the BFR for a serving cell of a base station/network is triggered, based on the configuration information, i.e. measurement(s) associated with the reference signal, and is not cancelled, paragraphs [46-48, 61, 65, 86, 219-221], provisional, pages 5, 7, 9-10, 12), 
identify whether an uplink shared channel (UL-SCH) resource is available for a new transmission and the UL-SCH resource is able to accommodate a medium access control (MAC) control element (CE) associated with the BFR (the UE with the processor and transceiver, determines whether an UL-SCH resource, i.e. uplink resource, is available for a new transmission and the UL-SCH resource is able to accommodate the BFR report, i.e. MAC CE associated with the BFR, paragraphs [70, 86-87], and provisional, pages 9-10, 12), and
trigger a scheduling request (SR) for the BFR for the serving cell, in case that the UL-SCH resource is available for the new transmission and the UL- SCH resource is not able to accommodate the MAC CE associated with the BFR (the UE with the processor and transceiver, triggers a scheduling request, i.e. BFR-SR, for the serving cell, when the UL-SCH resource(s) is available for a new transmission but cannot accommodate the BFR report, paragraphs [70, 86-87], and provisional, pages 9-10, 12).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining that the BFR for a serving cell associated with the base station is triggered based on the configuration information and is not cancelled, identifying whether an uplink shared channel (UL-SCH) resource is available for a new transmission and the UL-SCH resource is able to accommodate a medium access control (MAC) control element (CE) associated with the BFR, and trigger a scheduling request (SR) for the BFR for the serving cell, in case that the UL-SCH resource is available for the new transmission and the UL- SCH resource is not able to accommodate the MAC CE associated with the BFR as taught by Tsai, with the teachings of determining that the BFR for a serving cell associated with the base station is triggered based on the configuration information as taught by Wu, for a purpose of ensure that there is enough UL-SCH resource for performing the BFR procedure, i.e. transmitting a BFR report to the base station, by transmitting the scheduling request when the UL-SCH resource is available for the new transmission and the UL- SCH resource is not able to accommodate the MAC CE associated with the BFR (see Tsai, paragraphs [70, 86-87], and provisional, pages 9-10, 12).
Regarding claims 5 and 10, Tsai further teaches wherein the serving cell includes a secondary cell (SCell) (the serving cell is the SCell, paragraphs [44, 45, 48, 50, 61], provisional, pages 12, 14).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the serving cell includes a secondary cell (SCell) as taught by Tsai, with the teachings of Wu, for a purpose of increasing capability of the serving cell by enabling a secondary cell (SCell) (see Tsai, paragraphs [44, 45, 48, 50, 61], provisional, pages 12, 14).
Regarding claims 11 and 16, Wu teaches a method (a network device/base station for performing a method, Fig. 4) and a base station in a wireless communication system, the base station (the base station for performing a method, paragraphs [83-85]) comprising:
a transceiver (transceiver/radio frequency apparatus, paragraphs [102-104]) configured to transmit and receive a signal (transceiver/radio frequency apparatus for transmit and receive signals, paragraphs [102-104]); and
a processor (a processor for performing the method, paragraphs [106-10]) configured to: 
	transmit, to a terminal, configuration information on a reference signal for identifying beam failure recovery (BFR) (the network device with the processor, transmits to a UE/terminal 30, configuration information on a reference signal for identifying beam failure recovery (BFR), paragraphs [51-53, 84-85, 92, 100]).
However, Wu does not explicitly teach “transmit, to the terminal, information for an uplink shared channel (UL-SCH) resource and receive, from the terminal, a scheduling request (SR) for a beam failure recovery (BFR) for a serving cell, wherein UL-SCH resource is available for a new transmission and the UL-SCH is not able to accommodate a medium access control (MAC) control element (CE) associated with the BFR”.
Tsai teaches a method (a method for beam failure recovery, abstract, paragraphs [215-216] and Fig. 3, provisional, pages 5-6, 11-12) and base station in a wireless communication system (base station/network for performing the method, Fig. 6, paragraphs [274-276] and provisional, pages 5-6), the base station comprising: 
a transceiver configured to transmit and receive a signal (the base station/network/NW comprises a transceiver configured to transmit and receive a signal, paragraph [247-276], provisional, pages 6-7, 24-25); and 
a processor configured to (the base station further comprises a processor configured to perform the functions/method, paragraphs [274-276, 279-280], provisional, pages 24-26): 
transmit, to the terminal, information for an uplink shared channel (UL-SCH) resource (transmits an uplink allocation, i.e. UL grant, including information for UL-SCH resource, to the terminal/UE, paragraphs [51, 68, 74, 98] and, provisional, pages 6-7, 9-10), and 
receive, from the terminal, a scheduling request (SR) for a beam failure recovery (BFR) for a serving cell (receives, from the UE, a scheduling request, i.e. BFR-SR, associated with a beam failure recovery (BFR) for a serving cell, paragraphs [70, 86-87], and provisional, pages 5-6, 9-10, 12), wherein UL-SCH resource is available for a new transmission and the UL-SCH is not able to accommodate a medium access control (MAC) control element (CE) associated with the BFR (wherein the scheduling request, i.e. BFR-SR, for the serving cell, is received from the UE/terminal, when the UL-SCH resource(s) is available for a new transmission but cannot accommodate the BFR report, paragraphs [70, 86-87], and provisional, pages 9-10, 12).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting, to the terminal, information for an uplink shared channel (UL-SCH) resource and receiving, from the terminal, a scheduling request (SR) for a beam failure recovery (BFR) for a serving cell, wherein UL-SCH resource is available for a new transmission and the UL-SCH is not able to accommodate a medium access control (MAC) control element (CE) associated with the BFR as taught by Tsai, with the teachings of Wu, for a purpose of providing the UL-SCH resource for performing the BFR procedure, i.e. transmitting a BFR report to the base station, by transmitting, to the terminal, information for an uplink shared channel (UL-SCH) resource and ensure that there is enough UL-SCH resource by receiving the scheduling request when the UL-SCH resource is available for the new transmission and the UL- SCH resource is not able to accommodate the MAC CE associated with the BFR (see Tsai, paragraphs [70, 86-87], and provisional, pages 9-10, 12).
Regarding claims 15 and 20, Tsai further teaches wherein the serving cell includes a secondary cell (SCell) (the serving cell is the SCell, paragraphs [44, 45, 48, 50, 61], provisional, pages 12, 14).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the serving cell includes a secondary cell (SCell) as taught by Tsai, with the teachings of Wu, for a purpose of increasing capability of the serving cell by enabling a secondary cell (SCell) (see Tsai, paragraphs [44, 45, 48, 50, 61], provisional, pages 12, 14).

Claims 2-4, 7-9, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0028853 A1 to Wu et al. (hereafter refers as Wu) in view of US 2021/0028848 A1 to Tsai et al. (hereafter refers as Tsai) as applied to claims above, and further in view of US 2021/0307027 A1 to Kung et al. (hereafter refers as Kung).
Regarding claims 2 and 7, the combination of Wu and Tsai further teaches in case that the UL-SCH resource is able to accommodate a BFR MAC CE and a subheader for the BFR MAC CE, generating the BFR MAC CE (determines the UL-SCH resource is able to accommodate a BFR MAC CE plus its subheader, the UE with the processor generates BFR MAC CE, see Tsai, paragraphs [50-51, 70, 122, 265], table 4, provisional, pages 9-10, 12).
However, the combination of Wu and Tsai does not explicitly teach a “non-truncated” BFR MAC CE.
Kung teaches in case that the UL-SCH resource is able to accommodate a non-truncated BFR MAC CE and a subheader for the non-truncated BFR MAC CE, generating the non- truncated BFR MAC CE (determines the UL-SCH resource is able to accommodate regular(non-truncated) BFR MAC CE plus its subheader, the UE with the processor generates SCell BFR MAC CE, paragraphs [316-317], provisional 63/002,876, page 11).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of in case that the UL-SCH resource is able to accommodate a non-truncated BFR MAC CE and a subheader for the non-truncated BFR MAC CE, generating the non-truncated BFR MAC CE as taught by Kung, with the teachings of in case that the UL-SCH resource is able to accommodate the BFR MAC CE and a subheader for the BFR MAC CE, generating the BFR MAC CE as taught by combination of Wu and Tsai, for a purpose of increase efficiency in transmission of the BFR MAC CE by being able to transmit both the non-truncated BFR MAC CE and the truncated BFR MAC CE (see Tsai, paragraphs [70, 86-87], and provisional 63/002,876, pages 9-10, 12).
Regarding claims 3 and 8, Kung further teaches in case that the UL-SCH resource is not able to accommodate the non-truncated BFR MAC CE and the subheader for the non-truncated BFR MAC CE, and the UL- SCH resource is able to accommodate a truncated BFR MAC CE and a subheader for the truncated BFR MAC CE, generating the truncated BFR MAC CE (determines the UL-SCH resource is NOT able to accommodate regular (non-truncated) BFR MAC CE plus its subheader and able to accommodate truncated BFR MAC CE plus its subheader, the UE with the processor generates truncated SCell BFR MAC CE, paragraphs [318-319], provisional, page 11).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of in case that the UL-SCH resource is not able to accommodate the non-truncated BFR MAC CE and the subheader for the non-truncated BFR MAC CE, and the UL- SCH resource is able to accommodate a truncated BFR MAC CE and a subheader for the truncated BFR MAC CE, generating the truncated BFR MAC CE as taught by Kung, with the teachings of in case that the UL-SCH resource is able to accommodate the BFR MAC CE and a subheader for the BFR MAC CE, generating the BFR MAC CE as taught by combination of Wu and Tsai, for a purpose of increase efficiency in transmission of the BFR MAC CE by been able to transmit both the non- truncated BFR MAC CE and the truncated BFR MAC CE (see Tsai, paragraphs [70, 86-87], and provisional 63/002,876, pages 9-10, 12).
Regarding claims 4 and 9, Kung further teaches transmitting a MAC protocol data unit (PDU) including the non-truncated BFR MAC CE or the truncated BFR MAC CE (the UE transmits a MAC PDU including the SCell BFR MAC CE or the truncated BFR MAC CE, paragraphs [248, 271, 316-319], provisional, pages 8, 9, 11).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting a MAC protocol data unit (PDU) including the non-truncated BFR MAC CE or the truncated BFR MAC CE as taught by Kung, with the teachings of generating the BFR MAC CE as taught by combination of Wu and Tsai, for a purpose of increase efficiency in transmission of the BFR MAC CE by been able to transmit both the non-truncated BFR MAC CE and the truncated BFR MAC CE (see Tsai, paragraphs [70, 86-87], and provisional 63/002,876, pages 9-10, 12).
Regarding claims 12 and 17, the combination of Wu and Tsai further teaches in case that the UL-SCH resource is able to accommodate a BFR MAC CE and a subheader for the BFR MAC CE, receiving, from the terminal, the BFR MAC CE (the UE determines that the UL-SCH resource is able to accommodate a BFR MAC CE plus its subheader, the UE with the processor generates BFR MAC CE and transmits the BFR MAC CE to the network device, see Tsai, paragraphs [50-51, 70, 122, 265], table 4, provisional, pages 9-10, 12).
However, the combination of Wu and Tsai does not explicitly teach a “non-truncated” BFR MAC CE.
Kung teaches in case that the UL-SCH resource is able to accommodate a non-truncated BFR MAC CE and a subheader for the non-truncated BFR MAC CE, receiving, from the terminal, the non-truncated BFR MAC CE (when the UL-SCH resource is able to accommodate regular(non-truncated) BFR MAC CE plus its subheader, the base station receives, from the UE, an SCell BFR MAC CE, paragraphs [248, 271, 316-317], provisional, pages 8, 11). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of in case that the UL-SCH resource is able to accommodate a non-truncated BFR MAC CE and a subheader for the non-truncated BFR MAC CE, receiving, from the terminal, the non-truncated BFR MAC CE as taught by Kung, with the teachings of in case that the UL-SCH resource is able to accommodate a BFR MAC CE and a subheader for the BFR MAC CE, receiving, from the terminal, the BFR MAC CE as taught by combination of Wu and Tsai, for a purpose of increase efficiency in transmission of the BFR MAC CE by being able to transmit both the non-truncated BFR MAC CE and the truncated BFR MAC CE (see Tsai, paragraphs [70, 86-87], and provisional 63/002,876, pages 9-10, 12).
Regarding claims 13 and 18, Kung further teaches in case that the UL-SCH resource is not able to accommodate the non-truncated BFR MAC CE and the subheader for the non-truncated BFR MAC CE, and the UL- SCH resource is able to accommodate a truncated BFR MAC CE and a subheader for the truncated BFR MAC CE, receiving, from the terminal, the truncated BFR MAC CE (the UL-SCH resource is NOT able to accommodate regular(non-truncated) BFR MAC CE plus its subheader and able to accommodate truncated BFR MAC CE plus its subheader, the base station receives, from the UE, a truncated SCell BFR MAC CE, paragraphs [248, 271, 318-319], provisional, pages 8, 11).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of in case that the UL-SCH resource is not able to accommodate the non-truncated BFR MAC CE and the subheader for the non-truncated BFR MAC CE, and the UL- SCH resource is able to accommodate a truncated BFR MAC CE and a subheader for the truncated BFR MAC CE, receiving, from the terminal, the truncated BFR MAC CE as taught by Kung, with the teachings of in case that the UL-SCH resource is able to accommodate a BFR MAC CE and a subheader for the BFR MAC CE, receiving, from the terminal, the BFR MAC CE as taught by combination of Wu and Tsai, for a purpose of increase efficiency in transmission of the BFR MAC CE by being able to transmit both the non-truncated BFR MAC CE and the truncated BFR MAC CE (see Tsai, paragraphs [70, 86-87], and provisional 63/002,876, pages 9-10, 12).
Regarding claims 14 and 19, Kung further teaches the non-truncated BFR MAC CE or the truncated BFR MAC CE is received by a MAC protocol data unit (PDU) (the base station receives a MAC PDU including the SCell BFR MAC CE or the truncated BFR MAC CE, paragraphs [248, 271, 316-319], provisional, pages 8, 9, 11).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the non-truncated BFR MAC CE or the truncated BFR MAC CE is received by a MAC protocol data unit (PDU) as taught by Kung, with the teachings of in case that the UL-SCH resource is able to accommodate a BFR MAC CE and a subheader for the BFR MAC CE, receiving, from the terminal, the BFR MAC CE as taught by combination of Wu and Tsai, for a purpose of increase efficiency in transmission of the BFR MAC CE by being able to transmit both the non-truncated BFR MAC CE and the truncated BFR MAC CE (see Tsai, paragraphs [70, 86-87], and provisional 63/002,876, pages 9-10, 12).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0105058 A1 discloses UE determines to perform BFR for a serving cell/SCell (Fig. 2B and paragraphs [25-26, 28]), determines whether an UL resource (grant) is available or able to accommodate non-truncated and truncated BFR MAC CE (paragraph [32] and Fig. 2B), triggers a scheduling request if the UL resource (grant) is NOT available or NOT able to accommodate non-truncated and truncated BFR MAC CE (paragraph [32] and Fig. 2B).
US 2020/0267797 A1 discloses the UE transmits MAC PDU including a regular/long BFR MAC CE plus its header if the UL resource is able to accommodate non-truncated BFR MAC CE plus its header, and if the UL resource is NOT able to accommodate the non-truncated BFR MAC CE plus its header, the UE transmits MAC PDU including a truncated BFR MAC CE plus its header, if the UL resource is able to accommodate truncated BFR MAC CE plus its header (paragraphs [102-103] and table 3-1).
US 2022/0209840 A1 discloses the BFR MAC CE comprises a truncated BFR MAC CE (paragraph [32]) and transmitting the BFR MAC CE if UL-SCH resources are available for a new transmission and if the UL-SCH resources can accommodate the BFR MAC CE plus its subheader (see paragraphs [33-35, 64-66]).
US 2021/0175955 A1 discloses trigger SR if no UL-SCH resources are available for accommodating a BFR MAC CE and a subheader of the BFR MAC CE (see paragraphs [316-317, 359]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        December 7, 2022